Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The previous ODP rejections have been overcome by approved TD.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes the previous 112 rejections.
The previous restriction, objection, and 103 rejections have been maintained and repeated but the position has been modified due to the amendment.


Claim Objections

Claim(s) 1-2 and 5 is/are objected to because of the following informalities:  the “:” should be deleted in Markush claims.  The structures in claim 2 are illegible. Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (WO 2018035695 listed on IDS).
Guo discloses (claims, abs., examples, pg6-7, 11) discloses a method of producing:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

In light of this, one of ordinary skill would at once envisage selecting the aforementioned monomers of FCLBT(M9) +BNA and dichlorobenzene as the solvent to produce a copolymer anticipate claims 1-5, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
	It is duly notified claim 2 merely recites “monomer units”, which is construed as a monomer moiety, not a monomer with functionality.  This is supported by the instant specification.
	The disclosed process would inherently exhibit the claimed yield, because in view of the substantially identical composition (in this case, the disclosed monomer/polymer structures and solvent), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
	Regarding the amendment, Guo discloses producing the aforementioned copolymer having two monomer units. 

Claim Rejections - 35 USC § 103

Claim(s) 1-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Blouin et al. (WO 2019091995, listed on IDS).
Blouin discloses (claims, abs., examples, schemes, pg60-61, 104:15-25, 105:10-25) discloses a method of producing a copolymer in a mixed solvent comprising functionally equivalent toluene, xylene, and dichlorobenzene:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art to have replaced toluene with dichlorobenzene or a mixed solvent of dichlorobenzene plus toluene or xylene because of their equivalent functionality as primary solvents to produce the claimed copolymer.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed invention.  
Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the Blouin. However, the Blouin teaches a process using the claimed steps, claimed processing conditions, and more particularly the claimed monomers and solvents in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. yield, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
Regarding the amendment, Blouin discloses producing the aforementioned copolymer having two monomer units.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766